Citation Nr: 1115604	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-13 343A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for decreased sensation in the left lower extremity.

3.  Entitlement to an effective date earlier than June 30, 2006, for the grant of service connection and the award of compensation for decreased sensation in the left lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to October 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2007 rating decision in which the RO in Seattle, Washington granted service connection and assigned an initial rating of 10 percent for decreased sensation in the left lower extremity, effective June 30, 2006, and denied the Veteran's claim for a rating in excess of 20 percent for DDD of the lumbar spine.  In June 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Winston-Salem, North Carolina, which has certified the appeal to the Board.  

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for decreased sensation in the left lower extremity, the Board has characterized that matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In her substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  However, in correspondence received in July 2008 and June 2010, her representative withdrew the hearing request.  

The Board notes that, while the Veteran previously was represented by Disabled American Veterans, in December 2006, the Veteran granted a power-of-attorney in favor of a private attorney with regard to the claims on appeal.  The Veteran's current attorney has submitted written argument on her behalf.  The Board recognizes the change in representation.

For reasons expressed in more detail, below, the Board has recharacterized the appeal as encompassing a claim for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) (as reflected on the title page).

The matters on appeal (expanded to include entitlement to a TDIU, as explained below) are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on her part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.  

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities consist of DDD of the lumbar spine, for which a 20 percent rating has been assigned; decreased sensation in the left lower extremity, for which a 10 percent rating has been assigned; and decreased sensation in the right lower extremity, for which a 10 percent rating has been assigned.  Consequently, the percentage requirements of 4.16(a) have not been met.  However, as noted, entitlement to a TDIU, on an extra-schedular basis (per 38 C.F.R. § 4.16(b)), may nonetheless be established, if the Veteran is shown to be unemployable by reason of service-connected disability.

In September 2010, the Veteran's representative expressly raised a claim for a TDIU.  Given the Veteran's request for a total rating, on these facts, the claim for a TDIU is essentially a component of her claims for higher ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).

The Board notes that, although raised by the record, the RO has not adjudicated a claim for TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  Under these circumstances, the RO should, after giving the Veteran an opportunity to file a formal claim for a TDIU, and completing the other actions noted below, adjudicate the matter of the Veteran's entitlement to a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), in the first instance, to avoid prejudice to the Veteran.  See, e.g., Bernard v. Brown, Vet. App. 384 (1993).

Although the Veteran has been examined in connection with her claims for higher ratings, the reports of examination do not contain a clear, objective opinion with respect to the impact that her service-connected disabilities has on her ability to obtain and retain meaningful employment.  A new examination and medical opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that where an appellant presents evidence of unemployability, VA has a duty to supplement the record by obtaining an examination which includes an opinion as to what effect the appellant's service-connected disability has on her ability to work).

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic and neurological examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause shall result in denial of her claim for a higher rating for DDD of the lumbar spine, and for a TDIU (which are claims for increase), and may also result in denial of her claim for a higher rating for decreased sensation in the left lower extremity (which will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to her by the pertinent medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiners is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.  

Although the Veteran has indicated that she has received relevant treatment at the VA Medical Center (VAMC) in Fresno, California, since the early 1980's, the earliest dated reports of treatment in the claims file from that facility are dated February 17, 2006.  In addition, the only outpatient treatment records from the VA Community Based Outpatient Clinic (CBOC) in Charlotte, North Carolina, are dated August 7, 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facilities all outstanding records of VA evaluation and/or treatment of the Veteran's service-connected disabilities, to include and any such records from the Fresno VAMC, dated prior to February 17, 2006, and any such records from the Charlotte VA CBOC dated before and after August 7, 2009.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also obtain other Federal records.  The Veteran has submitted evidence to show that she has been awarded disability benefits by the Social Security Administration (SSA).  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, and it appears that the reports of record are incomplete, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The RO should also seek clarification of a September 2006 fee-basis VA examination report wherein the examiner opined, inter alia, that the Veteran had "a DeLuca Factor of 40 [degrees]."  Specifically, the RO should attempt to clarify whether the examiner intended to convey that, when all factors were taken into account (including weakened movement, pain, fatigue, decreased coordination, etc.), the Veteran exhibited a functional capacity equivalent to forward flexion in the lumbar spine to 40 degrees, or whether some other conclusion was intended.

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide authorization for it to obtain any outstanding private medical records, including those from the Madera Community Hospital and Brent Adamson.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran a VA Form 21-8940, to enable her to file a formal application for a TDIU.

2.  The RO should obtain from the Fresno VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran's service-connected disabilities, to include any relevant records dated prior to February 17, 2006.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should obtain from the Charlotte VA CBOC all outstanding pertinent records of evaluation and/or treatment of the Veteran's service-connected disabilities, to include any relevant records dated before and after August 7, 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  The RO should request from SSA a copy of its determination(s) on the Veteran's claim(s) for disability benefits, as well as copies of all medical records underlying its determination(s).  In requesting these records, the RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

5.  The RO should furnish to the Veteran a letter requesting that she provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO's letter should specifically explain how to establish entitlement to a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

The RO should specifically request that the Veteran provide authorization for it to obtain any outstanding private medical records, including those from the Madera Community Hospital and Brent Adamson.

The RO should clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claims within the one-year period).

6.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record-to include records of relevant treatment from Madera Community Hospital and Brent Adamson-following the procedures set forth in 38 C.F.R. § 3.159 (2010).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

7.  The RO should seek clarification of a September 2006 fee-basis VA examination report wherein the examiner opined, inter alia, that the Veteran had "a DeLuca Factor of 40 [degrees]."  Specifically, the RO should attempt to clarify whether the examiner intended to convey that, when all factors were taken into account (including weakened movement, pain, fatigue, decreased coordination, etc.), the Veteran exhibited a functional capacity equivalent to forward flexion in the lumbar spine to 40 degrees, or whether some other conclusion was intended.  The response(s) received should be associated with the claims file.

8.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic and neurological examinations, by appropriate physicians, at a VA medical facility.  The neurological examination should be conducted first, and that examination report made available to the VA orthopedic examiner in conjunction with his or her examination. 

The entire claims file must be made available to each physician designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays, if necessary) should be accomplished, and all clinical findings should be reported in detail.  Each examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

Neurological examination - The physician should identify, and comment on the existence, frequency or extent of, as appropriate, all neurological manifestations of the Veteran's lumbar spine degenerative disc disease, to particularly include any lower extremity radiculopathy.  The examiner should provide an assessment of each such manifestation as mild, moderate, moderately severe, or severe.

Orthopedic examination - The physician should conduct range of motion testing of the lumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  The physician should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Considering all orthopedic and neurological findings, the physician should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with her lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

The physician should also render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities, either individually or in concert, render her unable to obtain or retain substantially gainful employment.

9.  If the Veteran fails to report to an examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to her by the pertinent VA medical facility.

10.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

11.  After completing the requested action, and any additional notification and/or development deemed warranted (to include arranging for other examinations, if appropriate), the RO should adjudicate the matters on appeal in light of all pertinent evidence and legal authority.  If the Veteran fails, without good cause, to report to the scheduled examination(s), the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claims in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.  The RO's adjudication of the claim for a higher initial rating should include consideration of whether "staged" rating of the Veteran's disability, pursuant to Fenderson (cited to above) is appropriate.  Further, adjudication of the claim for a TDIU should include consideration of the provisions of 38 C.F.R. § 4.16(b), as appropriate.

12.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

